Citation Nr: 1000532	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-18 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hand and 
finger disabilities.

2.  Entitlement to service connection for bilateral shoulder 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968 and from January 1969 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought. 

The Veteran testified at a July 2009 Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that all his disabilities that he is 
seeking service connection for stem from an injury he 
suffered as a result of a six hundred gallon fuel tank 
falling on his hands while in service.  The Veteran contends 
that this accident occurred during the course of his duties 
as an aviation machinist's mate.  The Veteran further 
contends that as a result of the accident he had to be pulled 
out from under the fuel tank which caused injuries to his 
wrists, hands, fingers, elbows and shoulders. See statement 
in support of claim dated in September 2006.

In this regard the Veteran was afforded a VA examination in 
March 2007.  During the course of the examination the 
examiner noted that there was no mention made of the fuel 
tank accident in the Veteran's service treatment records and 
that the only entries made in regards to any of the affected 
joints were records made in November 1971 referencing pain in 
the Veteran's wrists.  See service treatment records dated in 
November 1971 from the Naval Hospital at Patuxent River and 
the Bethesda Orthopedic Clinic.  The Board notes that the 
Veteran has been service-connected for a right wrist 
disability for which he is receiving a separate rating.  
The Board further acknowledges that the Veteran's own 
statements about the injury and his continual pain in the 
affected joints constitute competent evidence that the Board 
may consider in determining service connection.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Concerning this, the 
Board notes that a record, dated in December 2001,  from a 
private orthopedist, D. J. L., M.D., shows that the Veteran 
provided a history of an injury to his upper extremities 
"about 30 years ago" when he was lifting a gas tank which 
dropped.  That the Veteran provided the history of this 
injury five years before seeking VA compensation benefits 
adds to its credibility.  Cartright v. Derwinski, 2 Vet.App. 
24, 25 (1991) (noting that, although interest in the outcome 
of a proceeding does not affect the competency to testify, it 
may affect the credibility of testimony).  Additional private 
medical records dated in March 1983 show treatment for left 
shoulder pain at which time the Veteran provided a history of 
a tendon becoming detached from a bone in his left hand in 
the past.

The March 2007 VA examiner noted the Veteran's contentions as 
to how the injury occurred as well as his current complaints 
of pain in the affected joints, and diagnosed him with 
"extensive degenerative arthritic changes and or tendinitis 
in hands, fingers, shoulders and wrists."  The examiner also 
opined that the "trauma was to [the Veteran's] whole hand 
and wrist and pulled on joints all the way to the 
shoulders."  

In a follow up opinion in October 2007 the examiner diagnosed 
the Veteran with degenerative joint disease of the fingers 
and left shoulder and chronic tendinitis of the right 
shoulder and both wrists.  The examiner also stated that 
after re-reviewing the Veteran's service treatment records 
from 1971 that he believes that "a significant injury 
occurred" and that "the one note from the Hand Service at 
Bethesda does suggest an injury occurred to this man's right 
hand."

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this instance, the Board finds that the VA examination is 
inadequate in that the examiner did not directly opine as to 
whether the Veteran's current bilateral shoulder, hand and 
finger disabilities are directly related to the Veteran's in-
service injury.  As a result the Board orders another 
examination to attempt to clarify the etiology of the 
Veteran's bilateral hand, finger and shoulder disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed by 
an examiner who the RO/AMC deems 
appropriate to render an opinion 
regarding the etiology of the Veteran's 
bilateral hand, finger, and shoulder 
disabilities.  The examiner is requested 
to review all pertinent medical records 
associated with the claims file and 
address the following matters in the 
examination report:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's bilateral hand, finger, 
and shoulder disabilities were 
caused by the fuel tank accident or 
by the Veteran's military service in 
general.  The examiner should 
consider all potential causes or 
factors for the Veteran's 
disabilities in this case and state 
whether the Veteran's military 
service was "at least as likely 
as" any other factor to have caused 
the Veteran's current bilateral 
hand, finger, and shoulder 
disabilities.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

2.  After conducting any additional 
development deemed necessary, the RO/AMC 
should reconsider the Veteran's claims.  
If the benefits sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

